Case: 19-60546     Document: 00515666090         Page: 1     Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 8, 2020
                                  No. 19-60546                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Roberto Enrique Mauricio-Benitez, also known as Roberto
   Sanchez-Fajardo,

                                                                       Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A098 121 741


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Roberto Enrique Mauricio-Benitez petitions for review of the Board
   of Immigration Appeals’ (BIA) denying his motion, in the light of Pereira v.
   Sessions, 138 S. Ct. 2105 (2018), to reopen and terminate his in absentia


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60546      Document: 00515666090           Page: 2   Date Filed: 12/08/2020




                                     No. 19-60546


   removal proceedings. This court denied Mauricio’s previous petition for
   review challenging an earlier BIA decision denying his motion to reopen
   removal proceedings and rescind the in absentia order of removal. Mauricio-
   Benitez v. Sessions, 908 F.3d 144 (5th Cir. 2018), cert. denied, 139 S. Ct. 2767
   (2019). “This Court reviews the denial of a motion to reopen under a highly
   deferential abuse-of-discretion standard.” Barrios-Cantarero v. Holder, 772
F.3d 1019, 1021 (5th Cir. 2014) (internal quotation marks and citation
   omitted).
          Mauricio asserts that, based on Pereira, his notice to appear (NTA)
   was invalid because it failed to list the date and time of the removal hearing
   and, therefore, the immigration court was without jurisdiction to conduct his
   removal proceedings. He further asserts that reopening was warranted to
   allow him to apply for cancellation of removal pursuant to 8 U.S.C.
   § 1229b(b)(1), given that, under Pereira, the defective NTA did not trigger
   the stop-time rule of 8 U.S.C. § 1229b(d)(1)(A).
          Both the BIA and this court have previously rejected similar claims.
   See Yanez-Pena v. Barr, 952 F.3d 239, 241–46 (5th Cir. 2020), petition for cert.
   filed (Apr. 8, 2020) (No. 19-1208); Pierre-Paul v. Barr, 930 F.3d 684, 688–93
   (5th Cir. 2019), cert. denied, 140 S. Ct. 2718 (2020); Matter of Mendoza-
   Hernandez, 27 I. & N. Dec. 520, 529–35 (BIA 2019) (en banc). Accordingly,
   the BIA did not abuse its discretion by denying the motion to reopen on these
   grounds. See Barrios-Cantarero, 772 F.3d at 1021 (holding the BIA “abuses
   its discretion when it issues a decision that is capricious, irrational, utterly
   without foundation in the evidence, based on legally erroneous
   interpretations of statutes or regulations, or based on unexplained departures
   from regulations or established policies”).
          Mauricio also contends that the BIA abused its discretion by refusing
   to reopen his removal proceedings sua sponte. He asserts: the change in law




                                          2
Case: 19-60546      Document: 00515666090          Page: 3   Date Filed: 12/08/2020




                                    No. 19-60546


   represented by Pereira was an exceptional circumstance warranting
   reopening sua sponte; and, by ignoring this assertion, the BIA failed to
   properly consider his claims in favor of reopening sua sponte. We lack
   jurisdiction to review Mauricio’s challenge to the BIA’s purely discretionary
   election not to reopen removal proceedings sua sponte. See Hernandez-
   Castillo v. Sessions, 875 F.3d 199, 206–07 (5th Cir. 2017). Further, insofar as
   Mauricio claims the BIA ignored and failed to properly consider his claims,
   we lack jurisdiction to consider his unexhausted challenge to the BIA’s “act
   of decisionmaking”. Omari v. Holder, 562 F.3d 314, 320–21 (5th Cir. 2009);
   see also Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); 8 U.S.C.
   § 1252(d)(1).
          Finally, Mauricio maintains the BIA abused its discretion by ignoring
   his contention that the in absentia removal proceedings violated his
   substantive and procedural due-process rights because, under Pereira, the
   defective NTA did not give him proper statutory notice of the removal
   hearing, and the immigration court lacked jurisdiction over his removal
   proceedings. These assertions are unavailing. The BIA has no authority to
   consider constitutional challenges. Falek v. Gonzales, 475 F.3d 285, 291 n.4
   (5th Cir. 2007). Further, “due process claims are not cognizable in the
   context of reopening proceedings”. Mejia v. Whitaker, 913 F.3d 482, 490 (5th
   Cir. 2019). Moreover, Pereira does not afford him the relief he seeks. See
   Yanez-Pena, 952 F.3d at 241–46; Pierre-Paul, 930 F.3d at 688–93.
          DISMISSED in part; DENIED in part.




                                         3